Jerusalem, November 17, 2010 VIA EDGAR Mr. Jeffrey P. Riedler Assistant Director Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-3030 Re: BioCancell Therapeutics, Inc. Preliminary Proxy Statement on Schedule 14A Filed November 8, 2011 File No. 000-53708 Dear Mr. Riedler: In connection with the Company’s response to the comment letter dated November 16, 2011 relating to the above referenced filing, submitted on behalf of the Company by the Company's legal counsel on the date hereof (the "Filing"), the Company hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the Filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the Filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, BioCancell Therapeutics Inc. By:/s/ Uri Danon Uri Danon, Chief Executive Officer cc: Dr. Shachar Hadar, Adv.
